Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seong Jeong on 05/20/2022.

The application has been amended as follows: 

Claim 1: A rotary vegetable cultivation apparatus comprising: 
a rotary supported on a shaft (105) by support spokes (112) and configured such that a pair of loop panels (111) are spaced apart by a predetermined interval and are rotatable around the shaft (105); 
a motor (102) configured to rotate the rotary; 
cultivation containers (120) radially fastened to the rotary by fastening means so that vegetables are directed to a center of the rotary;
a light source (106) installed inside the rotary and configured to radiate light onto vegetables planted in the cultivation containers; 
a frame (101) configured to support the shaft (105); and
wherein the fastening means are configured such that holders (125) each formed in a circular shape in which a part of a cross-sectional shape is open and configured to be elastically deformable are formed on both sides of a top of each of the cultivation containers (120), and thus’ the cultivation container (120) is fastened and fixed in such a manner that fixing rods (113) disposed in the rotary and each formed to have a circular cross section are inserted inside the holders (125).

In re claim 7 line 1, change: “of claim 6” to “of claim 1”

Cancel claim 6

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the rotary vegetable cultivation apparatus as claimed including specifically the rotary having cultivation containers radially fastened to the rotary by fastening means so that vegetables are directed to a center of the rotary and wherein the fastening means are configured such that circular holders in which a part of a cross-sectional shape is open and configured to be elastically deformable are formed on both sides of a top of each of the cultivation containers, and thus the cultivation container is fastened and fixed in such a manner that fixing rods disposed in the rotary and each formed to have a circular cross section are inserted inside the holders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/            Primary Examiner, Art Unit 3644